

113 S1766 IS: USF Equitable Distribution Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1766IN THE SENATE OF THE UNITED STATESNovember 21, 2013Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for the equitable distribution of Universal
		  Service funds to rural States.1.Short
			 titleThis Act may be cited as the
			 USF Equitable Distribution Act of
			 2013.2.Distribution of
			 Universal Service fundsSection 254 of the Communications Act of
			 1934 (47 U.S.C. 254) is amended by adding at the end the following:(m)Distribution of
				Universal Service funds(1)In
				generalNot less than 75 percent of all amounts collected by
				providers of interstate telecommunications from consumers in a rural State for the purpose of
				making contributions under subsection (d) shall be allocated to the provision
				of universal service to consumers in that rural State.(2)Rural
				StateIn this subsection, the term rural State means
				a State in which the total population density is not more than 200 people per
				square mile, as determined by the latest available decennial census conducted
				under section 141(a) of title 13, United States
				Code.(3)Amounts collectedNothing in this subsection shall be construed as requiring an increase in amounts collected by providers of interstate telecommunications from consumers for the purpose of making contributions under subsection (d)..